DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 13, 2020 has been entered.
Status of the Claims1
Claims 7, 12–16, and 20–22 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 12–16, and 20–22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita.2
With respect to (independent) claim 20, the following analysis applies.
Overview of Sugita
Sugita discloses a zeolite membrane composite comprising a zeolite membrane on an inorganic porous support. (Sugita ¶ 11.) The zeolite membrane contains an aluminosilicate in the form of CHA-type zeolite. (Id. ¶ 24.) Sugita teaches that the “molar ratio of SiO2/Al2O3” (hereinafter “SAR”) can be 8 or more and 500 or less. (Id. ¶ 26.) 
Claim elements not expressly taught or suggested by Sugita
Sugita does not appear to specify: (1) the explicitly claimed range of SAR (i.e., 30 to 100); (2) that the SAR is determined by SEM-EDX; (3) that the ratio “2                
                    θ
                
             (17.9/20.8)” (hereinafter “                
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                
            ”) is 0.5 or less; (4) that the ratio “2                
                    θ
                
             (9.6/20.8)” (hereinafter “                
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                
            ”) is from 2.0 to less than 4.0.
The claimed range of SAR (clm. 1, ll. 4–5) is facially obvious over Sugita
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As it applies to the instant case, the claimed e.g., 8 to 500). Thus, in accordance with MPEP § 2144.05(I), at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to select values within the claimed range. (Id.)
The manner in which the SAR is measured (clm. 1, ll. 6–7) is not being given patentable weight
Regarding the claim limitations directed to SEM-EDX (id.), previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). As it applies to the instant limitation, the manner by which the molar ratio is measured is considered to be product-by-process language: e.g., because it describes how the molar ratio is measured (emphasis added). In this same vein, the instant limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe, 777 F.2d at 698.
The claimed ratios (clm. 1, ll. 8–17) are presumed to be inherent to Sugita on two grounds
Sugita’s zeolite inherently reads on the claimed ratios
Sugita suggests that the ratio between a peak assigned to a (1,1,1) plane and a peak assigned to the (2,0,-1) plane is 0.3. (Sugita ¶ 51.) Sugita further suggests that the ratio between a peak assigned to a (1,0,0) plane and a peak assigned to the a (2,0,-1) plane is 2.5. (Id. ¶ 50.) Importantly, the (1,0,0), (1,1,1), and (2,0,-1) planes are associated (respectively) with peaks near 2θ = 9.6°, 2θ = 17.9°, and 2θ = 20.8° (emphasis added). (Id. ¶¶ 43, 46, 49.) Thus, in view of the foregoing, Sugita suggests that its CHA structure has                 
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    0.3
                     
                
            and                 
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    2.5
                
            : since the relative ratios, vis-à-vis the aforementioned planes, translate to values of 2θ in manner shown below.
                
                    
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            (
                            1,1
                            ,
                            1
                            )
                        
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            2
                            θ
                             
                            =
                             
                            (
                            2,0
                            ,
                            -
                            1
                            )
                        
                    
                    =
                    0.3
                    
                        ⇒
                        
                    
                     
                    
                        
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                17.9
                                °
                            
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                20.8
                                °
                            
                        
                        =
                        0.3
                    
                
            
                
                    
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            (
                            1,0
                            ,
                            0
                            )
                        
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            2
                            θ
                             
                            =
                             
                            (
                            2,0
                            ,
                            -
                            1
                            )
                        
                    
                    =
                    2.5
                    
                        ⇒
                        
                    
                    
                        
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                9.6
                                °
                            
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                20.8
                                °
                            
                        
                        =
                        2.5
                    
                
            
In view of these findings, Sugita’s CHA structure is presumed to have                 
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    0.3
                     
                
            and                 
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    2.5
                
            . And these values fall within the respectively claimed ranges: 2                
                    θ
                
             (17.9/20.8) is 0.5 or less; and 2                
                    θ
                
             (9.6/20.8) is 2.0 to less than 4.0.
Sugita’s zeolite membrane composite and Applicant’s zeolite membrane composite can be formed from the same materials, in the same way
Sugita teaches that its zeolite membrane is formed from a reaction mixture. (Sugita ¶ 54.) Notably, Applicant also uses a reaction mixture. (Spec.3 ¶ 77.) As shown in the table below, both Sugita’s reaction mixture and Applicant’s reaction mixture appear to have the same components with the same ranges, processed under the same conditions, etc. Likewise, Sugita’s inorganic porous support can be made of the same material(s) as Applicant’s inorganic porous support. Compare Sugita ¶ 16 (describing examples of materials for Sugita’s inorganic support) with Spec. ¶ 35 (describing materials used for Applicant’s inorganic support).
Ratio/Processing Condition
Ratios/Conditions disclosed by Applicant
Ratios/Conditions disclosed by Sugita

low
high
citation (¶)
low
high
citation (¶)
SiO2/Al2O3 ratio
5
500
91
5
300
60
Organic Template/SiO2
0.005
1
92
0.005
1
63
Metal Hydroxide-to-SiO2
0.02
0.5
93
0.02
0.5
64
K+ to other alkali/alkaline metals
0.01
1
94
0.01
1
65
H2O/SiO2
10
1000
98
10
1000
68
Temperature used for crystallization
100°C
200°C
112
100°C
200°C
75
Heating Time
1 hour
10 days
113
1 hour
10 days
76

x
x
114
x
x
77
Wash w/ water, then heat treated and dried
x
x
115
x
x
78
Firing (optional)
350°C
900°C
116
350°C
900°C
78
Firing Time
1 hour
200 hours
120
1 hour
24 hours
79
Heating Speed in Firing
0.1°C/min
5°C/min
121
0.1°C/min
5°C/min
80
Cooling Speed (after Firing)
0.1°C/min
5°C/min
122
0.1°C/min
5°C/min
80

It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
With these holdings in mind, Sugita and Applicant appear use the same materials under the same conditions. Therefore, the XRD pattern of the instant claim is presumed to be inherent to both Sugita’s invention and Applicant’s invention: e.g., since both disclosures appear to use the same materials in the same way. Best, supra; Spada, supra.

claim 7, as conveyed in § 4.4.1 supra, Sugita’s composite has the same structural features as Applicant’s composite. Therefore, the properties of both composites—including the properties of the instant claim—are presumed to be the same. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 12, Sugita teaches that the SAR can be 12 or more and 100 or less. (Sugita ¶ 26.) As stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, the claimed range of SAR (30 to 50) falls with Sugita’s suggested range of SAR (e.g., 12 to 100). Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one skilled in the art at the time the instant invention was made to select values within the claimed range. (Id.)
With respect to claim 13, as conveyed in § 4.4.1 supra, Sugita’s composite has the same structural features as Applicant’s composite. Therefore, the properties of both composites—including the properties of the instant claim—are presumed to be the same. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
Claim 14 is directed to product-by-process language. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thorpe, 777 F.2d at 698; see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production. In addition, Sugita teaches that its CHA-type zeolite can be formed through a hydrothermal synthesis of a reaction mixture containing at least an alkali source comprising potassium. (Sugita ¶¶ 52–54, 59, and 65.)
With respect to claims 15 and 16, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In view of these holdings, the instant claims appears to be directed to materials worked upon by the structure being claimed. Furthermore, the instant claims also appear to be directed to manners in which the claimed apparatus is intended to be employed. As such, the instant claims are not being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra). 
In addition, Sugita teaches that its composite can be used as a vapor separation membrane or for separating a specific compound from an organic material-containing gas or liquid mixture. (Sugita ¶ 89.) Given that a mixture, by definition,4 must comprise at least two components, the respective organic material-containing gas and liquid mixtures of Sugita are considered to have multiple components. In connection with these findings, the concept of separating a vapor mixture comprising multiple components and the concept of separating a liquid mixture comprising multiple components are considered to be within the teaching of Sugita.
Claim 21 appears to share overlapping limitations with claim 12 and 20. As such, claim 21 is rejected for at least the same reasons specified in the rejections of claims 12 and 20. (See §§ 4.4.1, 4.4.3 supra.)
Claim 22 appears to share overlapping limitations with claims 5, 6, 12, and 13. As such, claim 22 is rejected for at least the same reasons specified in the rejections of claims 12, 13, and 20. (See §§ 4.4.1, 4.4.3, 4.4.4 supra.)
Response to Remarks5
Applicant’s remarks are acknowledged but are not persuasive for at least the following reasons.
Applicant’s arguments directed to product-by-process language (Remarks 5–6) are unpersuasive
Applicant argues that “the amended claims should not have been considered as product-by-process claims”. After several additional statements, Applicant concludes that “[t]herefore, the claimed membrane composite or a part thereof is not set as being product-by-process claims.” (Id. at 6.) Respectfully, these remarks are not persuasive. First, the issue at hand is not whether the claims, as a whole, are product-by-process claims. Rather the issue is whether the manner by which the SAR is measured (i.e., SEM-EDX) should be given patentable weight. Second, as explained in the rejections above, the use of SEM-EDX is not being given patentable weight for the reasons explained therein. (See § 4.4.1(D) supra.)
Applicant’s arguments comparing the Examples of the instant application to those of Sugita (Remarks 6–10) are unpersuasive 
Applicant asserts that “the claimed invention is different from and non-obvious based on the description in Sugita et al.” (Remarks 6.) Applicant supports this and other corresponding arguments, viz., by pointing out differences between Examples of the instant application and the Examples of Sugita. (Id. 6–10.) Respectfully, Applicant’s analysis is unpersuasive. Here Applicant has pointed to the Examples of Sugita. However, a reference is prior art for all that it teaches. Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989) (“Even if a reference discloses an inoperative device, it is prior art for all that it teaches”.). As such, Applicant’s arguments directed to Sugita’s Examples are unpersuasive because, inter alia, Sugita is not limited merely to its examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed August 13, 2020.
        2 WO 2010/098473 A1, published September 2, 2010 (“Sugita”).
        3 Specification filed July 30, 2018 (“Spec.”).
        4 See, e.g., Mixture, Dictionary.cambridge.org, https://dictionary.cambridge.org/us/‌dictionary/english/mixture (last visited May 23, 2021) (“a substance made from a combination of different substances, or any combination of different things”).
        5 Remarks filed August 13, 2020.